Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court

April 20 2015 (202) 479-3011

0191~1< n L E

Court of Appeals of Texas, Seventh Distriot _,
Potter County CourtS Bldg. APR 2@" ?§llil

501 S. Fillmore, Suite 2-A x 1 OF APPEALS
Amariuo, TX 79101 SEVEV“{\T,§;\,‘;“§B§G,CLERK

Re: Elnora l\/loses
V. Texas Workforce Commission, et al.
No. 14-8382
(Your No. 07-12-00207-CV)

Dear Clerk:

The Court today entered the following order in the above-entitled oase:

The petition for a Writ of certiorari is denied.

Sincerely,

§W€-%M

Scott S. Harris, Clerk